Citation Nr: 1302606	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1975 to March 1988, and had additional service in the reserves.  He also served in the Washington National Guard from July 1990 to September 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2008, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In a November 2008 decision, the Board denied the claims on appeal.  The Veteran appealed those determinations to the United States Court of Appeals for Veterans Claims (Court), resulting in a Joint Motion for Remand (Joint Motion) by the parties.  By an April 2009 Order, the Court remanded this matter for compliance with the instructions in the Joint Motion.  These matters were remanded by the Board in January 2010, January 2012, and April 2012.  

The issues of service connection for diabetes mellitus (on de novo review) for and peripheral neuropathy of the upper and lower extremities, as secondary to the diabetes are being  REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 1992 rating decision denied the Veteran service connection for diabetes mellitus, type 2, based on a finding that the current diabetes mellitus was unrelated to his active service. 
2.  Evidence received since the March 1992 rating decision includes lay statements from the Veteran and his former supervisor, suggesting that he was on active duty status when he incurred diabetes mellitus, relates to the unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus, type 2, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for diabetes mellitus, type two, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Regarding the diabetes mellitus, type two, disorder, inasmuch as this decision reopens the claim, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

A March 1992 rating decision denied the Veteran service connection for diabetes, finding there was no diagnosis of diabetes mellitus in service or within one year after discharge from service.  Though the Veteran disagreed with other determinations made in that rating decision, he did not express disagreement with the denial of service connection for diabetes mellitus (nor did he submit new and material evidence in the initial year following the March 1992 decision; see 38 C.F.R. § 3.156(b)).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992). 

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

In February 1992 the Veteran submitted a claim seeking service connection for diabetes mellitus by means of a statement in February 1992.  Of record at the time of the March 1992 rating decision were the Veteran's active duty service treatment reports, dated from 1975 to 1988, a report of a VA examination (conducted in connection with other claims in 1989), and treatment records from a private hospital dated in February 1992 that included an assessment of adult-onset diabetes mellitus.  

The instant claim was received in November 2005.  Evidence added to the record since the March 1992 rating decision includes VA treatment records dated from 1992 to the present describing treatment of diabetes mellitus, a private physical evaluation report dated in June 2005, (as part of the Veteran's Social Security disability benefits application), National Guard treatment records dated from June 1992 through 1995, including evaluations and proceedings for a Medical Evaluation Board; Washington State Guard documents indicating INACDUTRA for training in 1991, total points earned for retirement by 1995, and NCO (non-commissioned officer) performance reports, including a report for the period from November 1991 to November 1992; lay statements by the Veteran as to his status in February 1992, and a statement signed by SFC Jackson, identified as the Veteran's supervisor in February 1992.   

The evidence received since the March 1992 rating decision is new (as it was not previously of record), and it is material as it consists of lay statements (presumed credible for the purpose of reopening) not previously of record that the Veteran was on Federalized Service in February 1992 when his diabetes mellitus was diagnosed.  The new evidence pertains to the unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus; and raises (under the Court's guidelines in Shade) a reasonable possibility of substantiating the claim; and is material.  Accordingly, the claim may be reopened.  De novo review of the claim is addressed below. 


ORDER

The appeal to reopen a claim of service connection for diabetes mellitus, type 2, is granted.


REMAND

The Board finds that there was substantial compliance with the Board's April 2012 remand directives.  Following the January 2010 Board remand, the RO sought verification of all periods of service from the National Personnel Records Center (NPRC).  The records from the NPRC previously only provided specific dates of inactive duty training (INACDUTRA) in February, March, and April 1991 and December 1992.  Thus, it remained unresolved whether the Veteran had any military service in February 1992 (and if so the nature of the service, i.e., whether it was federalized (qualifying for VA benefits) service, and whether it was active duty, ACDUTRA or INACDUTRA). 

Following the January 2012 Board remand and the April 2012 remand, the RO requested verification from the NPRC of the type of service the Veteran had in February 1992.  Received were various personnel records reflecting the Veteran's National Guard service and points earned; in April 2012 NPRC responded that the Veteran had no active duty for the period in question.  The Veteran was notified of this response by letter in April 2012, pursuant to 38 C.F.R. § 3.159(e).  Finally, in its memorandum dated in May 2012, the RO made a formal finding of unavailability of the nature of any service by the Veteran in February 1992.  The Board finds that the remand directives have been sufficiently met.     

"When the Board [is prepared to address a claim on the merits] after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  

The October 2012 supplemental statement of the case (SSOC) that readjudicated the Veteran's claim to reopen denied that claim, i.e., did not reopen the claim (as the Board does above) and proceed to de novo review.  Per caselaw cited above, the Veteran is entitled to RO initial de novo consideration of a reopened claim unless the Board finds that he would not be prejudiced by the Board's proceeding to de novo review without returning the matter to the RO for initial de novo consideration.  As the Board is unable to find that the Veteran would not be prejudiced by its proceeding to a decision on the merits, the claim of service connection for diabetes mellitus type 2 on de novo review must be remanded to the RO to comply with due process requirements. 

[Notably, at the hearing, the Veteran's representative raised an argument that the Veteran's National Guard service aggravated his diabetes mellitus; such argument must be addressed.]

Because the Veteran's claim of service connection for peripheral neuropathy of the upper and lower extremities, as secondary to type 2 diabetes mellitus is inextricably intertwined with the claim of service connection for diabetes, consideration of that claim must be deferred pending  resolution of the service connection for diabetes claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As VA treatment reports are constructively of record; because those associated with the record are dated only through February 2007; and because updated records of treatment for the disabilities at issue may contain pertinent information, updated VA treatment records should be secured.  

Accordingly, the case is REMANDED for the following:
The RO should arrange for all further development indicated (to include securing for the record all updated records of VA treatment the Veteran has received for diabetes and peripheral neuropathy) and then adjudicate de novo the Veteran's claim seeking service connection for diabetes and readjudicate the claim seeking service connection for peripheral neuropathy in light of that determination (addressing all arguments/theories of entitlement raised).  If either claim remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


